DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 01/06/21.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The rejection of Claims 1-15 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as set forth in the Non-Final Rejection filed 10/07/20 is overcome by the Applicant’s amendments.

4.	The rejection of Claims 7 and 11 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as set forth in the Non-Final Rejection filed 10/07/20 is overcome by the Applicant’s amendments.

5.	The rejection of Claim 9 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Bowden et al. (WO 2016/034708 A1) as set forth in the Non-Final Rejection filed 10/07/20 is overcome by the Applicant’s amendments.

6.	The rejection of Claim 16 under 35 U.S.C. 102(a)(1) as being anticipated by Zamet et al. (J. Chem. Soc. Perk. T. 1:  Org. Bio-org. Chem.  1974, 14, page 1687) as overcome by the Applicant’s amendments.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites “wherein one of R5 to R8 represents a halogeno group” (page 8).  However, notice that this limitation is beyond the scope of R5-8 as they are limited to either a chlorine or iodine (if halogen).  The Office has thus interpreted the limitation to instead mean that one of R5-8 represents either a chlorine or iodine for the purpose of this Examination.  Corrections are required.

Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

10.	Claims 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deuschel et al. (GB 963,036).
	Deuschel discloses the following compound:

    PNG
    media_image1.png
    253
    349
    media_image1.png
    Greyscale

(2-amino-3,6-dichloroquinoxaline or 2-amino-3,7-dichloroquinoxaline) (lines 5-15, page 4) such that X1 = halogeno group (chlorine), X2 = primary amino group, and R5-8 = hydrogen or halogeno group (chlorine) of General formula (a1) as recited by the Applicant.

Allowable Subject Matter
11.	Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Furthermore, Claims 1-8, 13-15, and 17 are allowed.
The closest prior art is provided by Deuschel et al. (GB 963,036), which discloses the following compound:

    PNG
    media_image1.png
    253
    349
    media_image1.png
    Greyscale

(2-amino-3,6-dichloroquinoxaline or 2-amino-3,7-dichloroquinoxaline) (lines 5-15, page 4).  However, it is the position of the Office that neither Deuschel et al. singly nor in combination with any other prior art provides sufficient motivation to produce the Applicant’s inventive compounds, particularly in regards to the nature of the specific substituents groups of the benzoquinoxaline.

Response to Arguments
12.	Applicant’s arguments on pages 11-13 with respect to the deficiencies of the previously cited prior art have been considered but are moot in view of the new grounds of rejection as set forth above.

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137.  The examiner can normally be reached on Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JAY YANG/Primary Examiner, Art Unit 1786